United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1072
                         ___________________________

                        Cintya Vanessa Vasquez-Solorzano

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: August 28, 2014
                             Filed: September 2, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Honduran citizen Cintya Vanessa Vasquez-Solorzano (Vasquez) petitions for
review of an order of the Board of Immigration Appeals (BIA), which summarily
upheld an immigration judge’s (IJ’s) denial of asylum and withholding of deportation.
After careful consideration, we conclude that we lack jurisdiction to review the denial
of asylum because that denial was based on an unexcused delay in filing the asylum
application. See 8 U.S.C. § 1158(a)(2)(B), (a)(2)(D); Ngure v. Ashcroft, 367 F.3d
975, 989 (8th Cir. 2004).

       As for the withholding of removal, we conclude that substantial evidence on the
record as a whole supported the finding that Vasquez did not show a clear probability
that her life or freedom would be threatened in Honduras on account of her
nationality, as she alleged. See 8 U.S.C. § 1231(b)(3)(A) (withholding-of-removal
standard); De Castro-Gutierrez v. Holder, 713 F.3d 375, 379-81 (8th Cir. 2013)
(discussing substantial-evidence standard for denial of withholding of removal). The
record supports the IJ’s finding that Vasquez did not show the Honduran government
condoned or was completely helpless to control the general criminal violence she
fears. See Lopez-Zeron v. United States Dep’t of Justice, INS, 8 F.3d 636, 638 (8th
Cir. 1993) (fear of general violence in Honduras did not provide basis for relief); see
also Guillen-Hernandez v. Holder, 592 F.3d 883, 886 (8th Cir. 2010) (distinguishing
between criminal violence and persecution; to establish persecution based on violent
conduct of private actor, applicant must show government condoned behavior or was
completely helpless to protect victims). Vasquez’s family did not report the random
robberies of her father and sister in Honduras to police, and the record contained
United States Department of State 2011 country reports showing the Honduran
government has taken steps to combat crime and gang activity. Accordingly, we deny
the petition for review. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-